Citation Nr: 0416254	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  99-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability, to include bilateral carpal tunnel syndrome of 
the wrist.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for the residuals of a 
skin graft to the fingers of the right hand.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic cervical subluxation complex at C2 and C7.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1964 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1997 and February 2002 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Roanoke, Virginia.        

The issues of entitlement to service connection for a right 
shoulder disability, and entitlement to service connection 
for the residuals of a skin graft to the fingers of the right 
hand, will be discussed in the remand portion of this 
decision; these issues are remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDINGS OF FACT

1.  The appellant does not have a bilateral wrist disability, 
to include bilateral carpal tunnel syndrome of the wrist, 
that is attributable to military service.  

2.  The appellant does not have a left shoulder disability 
that is attributable to military service.

3.  By June 1996 and April 1997 rating actions, the RO denied 
the appellant's claim of entitlement to service connection 
for chronic cervical subluxation complex at C2 and C7.  The 
appellant filed a Notice of Disagreement in April 1997, and a 
Statement of the Case was issued in August 1997.  He did not 
file a Substantive Appeal (VA Form 9).    

4.  By an unappealed June 1997 rating action, the RO 
continued to deny the appellant's claim for service 
connection for chronic cervical subluxation complex at C2 and 
C7.

5.  In June 2001, the appellant requested that his claim of 
service connection for chronic cervical subluxation complex 
at C2 and C7 be reopened.  

6.  Evidence received since the June 1997 rating action, when 
considered alone or together with all of the evidence, both 
old and new, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  A bilateral wrist disability, to include bilateral carpal 
tunnel syndrome of the wrist, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).   

2.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).    

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for chronic cervical subluxation complex 
at C2 and C7 is not new and material, and therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.104 (2003); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Based on the procedural history in this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
prior to the February 2002 rating decision (the initial 
rating decision on appeal), the appellant was specifically 
notified of the VCAA in a letter from the RO to the 
appellant, dated in August 2001.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  In the August 2001 letter, the RO 
notified the appellant of the evidence needed from him to 
support his claims, and what evidence the RO would obtain.  
Id.; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
He was told what information and evidence was needed to 
substantiate a claim for service connection.  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  For example, the 
letter told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  

The Board further observes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claims, including at 
a personal hearing before the Board in August 2003.  
Quartuccio, 16 Vet. App. at 183.  Moreover, the appellant has 
also been provided notice regarding the type of evidence 
needed to establish service connection for a bilateral wrist 
disability and a left shoulder disability.  The discussions 
in the statement of the case informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claims of service connection for a bilateral 
wrist disability, and service connection for a left shoulder 
disability, none was required.  The Board notes that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the appellant has a bilateral wrist disability, 
currently diagnosed as bilateral carpal tunnel syndrome of 
the wrist, and a left shoulder disability, currently 
diagnosed as tendonitis, with partial tear at the rotator 
cuff, and osteoarthritis of the AC joint, but there is no 
medical evidence of record showing that he had a bilateral 
wrist disability and/or a left shoulder disability, during 
his period of active military service or that he had 
arthritis of the left shoulder within the one-year 
presumptive period.  The appellant has provided his theories 
as to how his bilateral wrist and left shoulder disabilities 
began, but there is no indication, except by way of 
unsupported allegation, that a bilateral wrist disability, 
currently diagnosed as bilateral carpal tunnel syndrome of 
the wrist, and/or a left shoulder disability, currently 
diagnosed as tendonitis, with partial tear at the rotator 
cuff, and osteoarthritis of the AC joint, may be related to 
the appellant's active military service, including any in-
service event.  Thus, the Board finds that VA did not have a 
duty to assist that was unmet.  Moreover, the Board also 
finds that, in light of the above, the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection, and has been provided assistance in obtaining the 
evidence.  Therefore, the Board finds that no additional 
notice or duty to assist is required under the provisions of 
38 C.F.R. § 3.159.    

B.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).      

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to entry and was aggravated therein.  38 
U.S.C.A. §§ 1111, 1153 (West 2002); see also VAOPGCPREC 3-03; 
69 Fed. Reg. 25178 (2004).  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).


C.  Bilateral Wrist Disability

In August 2003, the appellant testified at a personal hearing 
before the Board.  At that time, the appellant contended that 
his current bilateral wrist disability, diagnosed as 
bilateral carpal tunnel syndrome of the wrist, was incurred 
during his period of military service.  The appellant 
testified that in May 1965, he was serving aboard LST 1157, 
and at that time, the ship was en route from Okinawa to Chu 
Lai, Vietnam.  He stated that while he was on the "tank 
deck," he accidentally fell down a hole and hit different 
objects as he was "going down."  According to the 
appellant, when he landed, he had numerous injuries, 
including a bilateral wrist injury.  The appellant further 
maintained that while he was in the military, he had to turn 
"big gate valves" back and forth, which caused him to 
develop pain and numbness in his hands and wrists.  He 
indicated that following his discharge, he continued to have 
pain and numbness in his wrists, and that in approximately 
1990, he was diagnosed with bilateral carpal tunnel syndrome 
of the wrists.     

After reviewing the evidence of record, the Board finds that 
the appellant's bilateral wrist disability, currently 
diagnosed as bilateral carpal tunnel syndrome of the wrist, 
is not the result of injury or disease incurred in, or 
aggravated by, his military service.  In this regard, the 
Board notes that the appellant's service medical records are 
negative for any complaints or findings of a bilateral wrist 
disability, to include any complaints or findings of carpal 
tunnel syndrome of the wrists.  In addition, the appellant's 
May 1968 separation examination report shows that at that 
time, the appellant's upper extremities were clinically 
evaluated as normal.  

In the instant case, the first evidence of any treatment for 
a wrist disability is in May 1981, approximately 13 years 
after the appellant's separation from the military.  In this 
regard, the Board observes that in a private medical 
statement, dated in May 1981, it was noted that the appellant 
had been re-evaluated in April 1981, and that his complaints 
at that time were of weakness of grip and intermittent 
discomfort with attempts at stressful use of the left hand, 
as well as loss of motion.  It was also reported that 
physical findings substantiated the appellant's complaints, 
and that repeat x-rays, dated in April 1981, showed no 
definite post-traumatic arthrosis.  Thus, it was concluded 
that the appellant had reached the maximum benefits of 
orthopaedic care, and that he had a 10 percent permanent 
physical impairment to the left hand as a result of his wrist 
injury.  In regard to the appellant's aforementioned left 
wrist injury, the Board notes that in a January 1989 VA 
Social and Industrial Survey report, it was indicated that 
according to the appellant, in early 1980, he injured his 
wrist while working as an electrician, and did not work for 
approximately five works while he recuperated.     

In October 2001, the RO received private medical records from 
J.B.P, M.D., from September 1988 to February 1990.  The 
records show that in January 1989, the appellant was treated 
for follow-up neck and arm pain, with continued complaints of 
numbness in his hands.  It was noted that an electromyograph 
(EMG) was compatible with a minimal carpal tunnel syndrome.  
However, in a private medical statement from Dr. P., dated in 
July 1989, Dr. P. stated that the appellant's EMG findings 
were rather minimal.  Thus, Dr. P. noted that although a 
recent report showed the possibility that the appellant had 
carpal tunnel syndrome, nevertheless, it was his opinion that 
the appellant's symptoms were not clinically consistent with 
that diagnosis.  Dr. P. stated that he had originally seen 
the appellant in September 1989 with complaints of neck, hip, 
and arm pain which developed following a motor vehicle 
accident.  According to Dr. P., in May 1989, the appellant 
reported that he had also developed numbness in his hands.      

In August 2003, the RO received a copy of a private EMG 
report, dated in August 1997.  In the August 1997 EMG report, 
it was noted that the appellant had complaints of pain and 
numbness in his right arm, "with previous injury reported."  
According to the report, the appellant underwent EMG and 
nerve conduction velocity studies which were interpreted as 
showing the following: (1) evidence of a right carpal tunnel 
syndrome, (2) evidence of a borderline left carpal tunnel 
syndrome, (3) normal motor and sensory studies in the right 
ulnar nerve, and (4) normal motor and sensory studies in the 
left ulnar nerve.  

In August 2003, the RO also received a copy of a private 
medical statement, dated in May 2000, and copies of VA 
Medical Center (VAMC) outpatient treatment reports, from 
January 1974 to May 2003.  In the May 2000 private medical 
statement, it was noted that the appellant had been having 
problems with carpal tunnel syndrome, bilaterally.  The 
diagnosis was carpal tunnel syndrome of the right wrist, 
confirmed by an August 1997 private EMG and nerve conduction 
studies report.  In addition, the VAMC outpatient treatment 
records show that beginning in approximately July 2000, the 
appellant received intermittent treatment for bilateral 
carpal tunnel syndrome of the wrist.  The records reflect 
that in September 2000, the appellant had an x-ray taken of 
his right forearm to rule out a fracture.  The x-ray was 
reported to be unremarkable.  A note was made of small 
ossific density in the dorsal aspect of the wrist secondary 
to old trauma most likely.  The records also show that in 
November 2001, the appellant was treated for complaints of 
numbness and pain in his right wrist.  At that time, it was 
noted that according to the appellant, the initial symptoms 
started in 1970, as a result of an unexplained progressive 
onset, unrelated to any known history of trauma or other 
circumstances.  Following the physical examination, the 
diagnoses were carpal tunnel syndrome of the right wrist, and 
ulnar impingement of the right wrist: negative radial 
variance.  X-rays were taken of the appellant's hands and 
wrists, which were reported to be negative.  The records 
further reflect that in February 2002, the appellant was 
treated after complaining of continuing discomfort in his 
wrist.  The appellant noted that he was currently being 
followed by a physician in the orthopedics division at the 
VAMC, and that he was being treated with splints.  The 
assessment was bilateral carpal tunnel syndrome.       

In this case, due consideration has been given to the 
appellant's statements that his bilateral wrist disability, 
currently diagnosed as bilateral carpal tunnel syndrome of 
the wrist, was incurred during his period of active military 
service.  Although the appellant's lay statements are 
competent to establish the occurrence of an injury, they are 
not competent evidence to establish the etiology of his 
current diagnosis.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the appellant is not competent to make a 
determination that his current bilateral wrist disability is 
the result of in-service injuries over three decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).       

As such, the fact remains that there is no competent evidence 
on file linking the appellant's bilateral wrist disability, 
currently diagnosed as bilateral carpal tunnel syndrome of 
the wrist, to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is more than 29 years after 
his period of service had ended.  See cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991).  The Board also recognizes that 
although a September 2000 x-ray report was interpreted as 
showing a small ossific density in the dorsal aspect of the 
appellant's right wrist, which was secondary to old trauma 
most likely, nevertheless, the report does not specifically 
show that the right wrist ossific density was related to the 
appellant's claimed in-service wrist injuries.  As there is 
no evidence of a bilateral wrist disability, to include 
bilateral carpal tunnel syndrome of the wrist, in service, 
and there is no evidence which provides the required nexus 
between military service and a bilateral wrist disability, to 
include bilateral carpal tunnel syndrome of the wrist, 
service connection for a bilateral wrist disability is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).        

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).     

D.  Left Shoulder Disability

In the appellant's August 2003 personal hearing, the 
appellant testified that in 1963, prior to his entrance into 
the military, he was involved in an automobile accident and 
primarily injured his head, back, and neck.  The appellant 
stated that following his induction into service, his pre-
existing back and neck injuries were aggravated by the rigors 
of boot camp, and he developed pain in his shoulders.  He 
indicated that he also fell on one occasion during boot camp.  
In addition, the appellant reported that in May 1965, while 
he was serving aboard LST 1157, he accidentally fell down a 
hole and hit different objects as he was "going down."  The 
appellant stated that when he landed, he injured his 
shoulders, among other injuries.  According to the appellant, 
he subsequently developed chronic pain in his shoulders, 
which continued after his discharge.  The appellant 
maintained that his current left shoulder disability was 
related to his in-service injuries.   

Initially, the Board notes that to the extent that the 
appellant contends that he had a left shoulder disability 
prior to his entrance into the military, inasmuch as the 
appellant's entrance medical examination did not reveal a 
left shoulder disability, the presumption that the appellant 
was sound when he entered service attaches.  38 C.F.R. § 
3.306 (2003).  This presumption has not been rebutted.  In 
this regard, although the veteran is competent to state that 
he injured his left shoulder prior to service entrance, the 
Board notes that the appellant is not competent to say that 
he experienced a chronic left shoulder disability prior to 
service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The Board recognizes that the appellant has submitted a copy 
of a newspaper article, dated in July 1963, which shows that 
at that time, it was reported that the appellant was involved 
in an automobile accident and was subsequently treated at a 
local hospital for minor injuries.  However, the Board notes 
that the article is negative for any evidence that the 
appellant specifically injured his left shoulder at the time 
of the accident that resulted in a chronic disorder.  
Moreover, the Board further observes that at the time of the 
appellant's enlistment examination, dated in May 1964, in 
response to the question as to whether the appellant had ever 
had or if he currently had swollen or painful joints, any 
bone, joint, or other deformity, or painful or "trick" 
shoulder or elbow, the appellant responded "no."  In 
addition, the appellant's May 1964 enlistment examination 
report shows that at that time, the appellant's upper 
extremities were clinically evaluated as normal.  Therefore, 
there is no clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.  Id.  As such, the Board 
will analyze the appellant's claim accordingly.

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of a left 
shoulder disability.  In addition, the appellant's separation 
examination report, dated in May 1968, shows that at that 
time, the appellant's upper extremities were clinically 
evaluated as normal.  

The first evidence of treatment for a left shoulder 
disability is in September 1988, approximately 20 years after 
the appellant's separation from the military.  Private 
medical records from Dr. J.B.P., from September 1988 to 
February 1990, show that in September 1988, Dr. P. noted that 
according to the appellant, he was in an automobile accident 
in May 1988 and subsequently had the onset of pain in his 
neck and across his shoulders.  The appellant stated that he 
initially sought treatment from a chiropractor, and then 
later was prescribed anti-inflammatory medication by a 
private physician.  Following the physical examination, the 
diagnosis was mild cervical strain, resolving, with probably 
some component of functional overlay and anxiety.  The 
records also reflect that in April 1989, the appellant was 
treated for continued complaints of shoulder pain.  At that 
time, the appellant indicated that he had recently been doing 
some work at home which involved carrying eight pound sacks 
of cement and moving wood poles, and he started to have some 
increased symptoms in his neck and arm.  Upon physical 
examination, the appellant had full range of motion of the 
shoulder.  No diagnosis was provided, and Dr. P. noted that a 
physical therapy program for stretching and shoulder girdle 
rehabilitation program would be worthwhile.          

A private medical statement, dated in February 1996, shows 
that at that time, it was noted that the appellant had been 
treated in September 1995 for complaints of severe neck and 
shoulder pain, with associated radicular pain into the 
shoulders and arms.  It was further indicated that the 
appellant was examined and had x-rays taken, and that it was 
determined that he had a chronic cervical subluxation complex 
at C2 and C7, with associated brachial neuralgia.

In August 2003, the RO received copies of VAMC outpatient 
treatment records, from January 1974 to May 2003.  The 
records show that in October 1999, the appellant was treated 
for complaints of chronic right shoulder pain, and new 
problems with the left shoulder after a recent traumatic 
fall.  The assessment was bilateral shoulder pain, and it was 
noted that a rotator cuff injury could not be ruled out.  
Following the physical examination, the appellant had x-rays 
and a magnetic resonance imaging (MRI) taken of his left 
shoulder.  The x-rays were interpreted as showing the 
suggestion of an old trauma and probable very early 
osteoarthritis of the acromioclavicular (AC) joint.  The MRI 
was interpreted as showing the following: (1) tendonitis, 
with partial tear at the insertion of the tendon of the 
rotator cuff (the supraspinatous), secondary to old trauma as 
described; there was no evidence of total tear, (2) 
osteoarthritis of the AC joint, with mild subacrominal 
impingement, (3) no evidence of labral tear, and (4) minimal 
amount of fluid collection in the AC and the glenoid humeral 
joint, with no gross effusion and no recent fracture.  The 
remaining records show continued intermittent treatment for 
left shoulder pain.           

In August 2003, the RO also received a private medical 
statement from M.W.G., M.D., dated in May 2000.  In the 
statement, Dr. G. stated that he had recently treated he 
appellant for complaints of pain in his shoulders, right 
worse than the left.  Dr. G. indicated that according to the 
appellant, while he was in the military, he had injured his 
right shoulder when he fell down a hole, and subsequently 
developed chronic right shoulder pain.  Dr. G. noted that at 
present, a MRI of the appellant's left shoulder showed 
degenerative changes at the AC joint and partial tearing of 
the rotator cuff, but no full thickness tear.  Upon physical 
examination, the appellant had tenderness over the AC joints, 
bilaterally, and pain with forward flexion, with slight 
adduction of the arm with pressure applied on the arm, which 
was consistent with AC degenerative joint disease.  

After reviewing the evidence of record, the Board finds that 
the appellant's left shoulder disability, currently diagnosed 
as tendonitis, with partial tear at the rotator cuff, and 
osteoarthritis of the AC joint, is not the result of injury 
or disease incurred in, or aggravated by, his military 
service.  As stated earlier, in order to grant service 
connection, there must be medical evidence of both a current 
disability and of a relationship between that disability and 
service.  In this case, the first medical evidence of a 
treatment for a left shoulder disability is in September 
1988, approximately 20 years after the appellant's separation 
from the military.  Due consideration has been given to the 
appellant's statements that his left shoulder disability, 
currently diagnosed as tendonitis, with partial tear at the 
rotator cuff, and osteoarthritis of the AC joint, was 
incurred during his period of active military service.  
Although the appellant's lay statements are competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current diagnosis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the appellant is 
not competent to make a determination that his current left 
shoulder disability is the result of in-service injuries over 
three decades ago.  Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. at 93.       

As such, the fact remains that there is no competent evidence 
on file linking the appellant's left shoulder disability, 
currently diagnosed as tendonitis, with partial tear at the 
rotator cuff, and osteoarthritis of the AC joint, to service 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for symptomatology of this 
disorder is more than 20 years after his period of service 
had ended.  See cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991).  As there is no evidence of a left shoulder 
disability, to include tendonitis, with partial tear at the 
rotator cuff, and osteoarthritis of the AC joint, in service, 
or any indication that arthritis of the left shoulder was 
manifested within a year of the appellant's separation from 
service, and there is no evidence which provides the required 
nexus between military service and a left shoulder 
disability, to include tendonitis, with partial tear at the 
rotator cuff, and osteoarthritis of the AC joint, service 
connection for a left shoulder disability is not warranted.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).        

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.      

II.  Claim to Reopen

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year after separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to entry and was aggravated therein.  38 
U.S.C.A. §§ 1111, 1153.  A pre- existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

By a June 1996 rating action, the RO denied the appellant's 
claim of service connection for a neck disability, diagnosed 
as chronic cervical subluxation complex at C2 and C7.  In an 
April 1997 rating action, the RO continued to deny the 
appellant's claim for service connection for chronic cervical 
subluxation complex at C2 and C7.  The appellant was notified 
of the decision and of his appellate rights, but did not 
subsequently file a timely appeal.  In addition, by a June 
1997 rating action, the RO again continued to deny the 
appellant's claim for service connection for chronic cervical 
subluxation complex at C2 and C7.  The appellant was notified 
of the denial, and of his appellate rights, but did not 
appeal.  Therefore, the June 1997 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108.        

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156 
(2003); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in June 2001.   

As stated above, by a June 1996 rating action, the RO denied 
the appellant's claim of service connection for a neck 
disability, diagnosed as chronic cervical subluxation complex 
at C2 and C7.  At that time, the RO stated that although the 
appellant contended that during service, he fell and injured 
his neck, nevertheless, the appellant's service medical 
records were negative for any evidence of an accident in 
which the appellant sustained a neck injury.  In addition, 
the RO noted that at discharge, the appellant made no 
complaint concerning his neck and no abnormality of the neck 
was found.  The RO further concluded that although the 
appellant had submitted evidence that he currently had a neck 
disability, diagnosed as chronic cervical subluxation complex 
at C2 and C7, the evidence of record failed to establish any 
relationship between the appellant's current neck disability 
and any disease or injury during military service.  The Board 
also notes that in the April 1997 rating action, the RO 
continued to deny the appellant's claim for service 
connection for chronic cervical subluxation complex at C2 and 
C7, on the basis that there was no evidence showing that the 
appellant's current neck disability was incurred in, or 
aggravated by, his period of active military service.  At 
that time, the RO noted that the one instance of the symptom 
of tightness in the muscles of the neck, which was shown in 
the appellant's service medical records, did not establish a 
diagnosis of a chronic cervical disability.  Moreover, the 
Board observes that in the June 1997 rating action, the RO 
again continued to deny the appellant's claim for service 
connection for chronic cervical subluxation complex at C2 and 
C7, on the basis that there was no evidence showing that the 
appellant's current neck disability was incurred in, or 
aggravated by, his period of active military service.    

The evidence of record prior to the June 1997 rating action 
included the appellant's service medical records, VAMC 
outpatient treatment records, from June to August 1974, and 
from August 9176 to January 1980, a private medical 
statement, dated in February 1996, and a private MRI report, 
dated in June 1989.  

The appellant's service medical records show that in October 
1967, the appellant was treated for complaints of dizziness, 
malaise, hot flashes, and tightness in the muscles along the 
sides of his neck.  The physical examination showed cervical 
and axillary adenopathy.  The appellant's nodes were small, 
firm, and non-tender.  A mononucleosis test was reported to 
be negative.  The records also reflect that in April 1968, 
the appellant was treated for complaints of tonsillitis and a 
tight feeling in his neck for the past two weeks.  Upon 
physical examination, it was noted that the appellant had 
some cervical nodes.  It was also noted that the appellant's 
tonsils were slightly enlarged, but appeared normal.  The 
impression was of a normal examination.  The appellant's 
separation examination, dated in May 1968, shows that at that 
time, the appellant's head, face, neck, and scalp, and spine 
and other musculoskeletal system, were clinically evaluated 
as normal.   

VAMC outpatient treatment records, from June to August 1974, 
show that in June 1974, the appellant was treated for 
numerous complaints, including pain in the back of his neck.  
The examiner noted that the appellant had many complaints, 
which all seemed to be related to his anxiety.  The physical 
examination of the appellant's neck was negative.     

In February 1980, the RO received VAMC outpatient treatment 
records, from August 1976 to January 1980.  The records show 
intermittent treatment for complaints of neck pain.  
According to records, in January 1979, the appellant was 
treated for discomfort in the cervical spine for 
approximately six months.  At that time, it was noted that 
there was discomfort upon range of motion in all directions.  
It was further indicated that the appellant was to undergo 
physical therapy, which included intermittent cervical 
traction, with moist heat.      

A private medical statement, dated in February 1996, shows 
that at that time, it was noted that the appellant had been 
treated in September 1995 for complaints of severe neck and 
shoulder pain, with associated radicular pain into the 
shoulders and arms.  It was further indicated that the 
appellant was examined and had x-rays taken, and that it was 
determined that he had a chronic cervical subluxation complex 
at C2 and C7, with associated brachial neuralgia.  

In February 1997, the RO received a private MRI report, dated 
in June 1989.  The June 1989 report shows that at that time, 
the appellant had an MRI taken of his cervical spine which 
was reported to show no evidence of any cord abnormalities.  
The C5-C6 disc space demonstrated definite evidence of 
degenerative disc disease to a moderate degree.  The C6-C7 
disc space was well maintained and appeared normal.  The 
transaxial T2-weighted studies demonstrated some minimal 
osteophytic ridging at C5 and C6.  There was no significant 
cord compression, and no herniated discs or soft tissue 
masses were identified.  

Evidence received by the RO subsequent to the June 1997 
rating action consists of duplicative copies of the 
appellant's service medical records and VAMC outpatient 
treatment records, from June to August 1974, and from August 
1976 to January 1980, a duplicative copy of the June 1989 
private MRI report, a duplicative copy of the February 1996 
private medical statement, a copy of a newspaper article, 
dated in July 1963, private medical records from Dr. J.B.P., 
from September 1988 to February 1990, a VAMC MRI report, 
dated in May 1997, VAMC outpatient treatment records, from 
November 1998 to May 2003, a lay statement from the 
appellant's brother, dated in February 2003, and hearing 
testimony.   

In October 2001, the RO received private medical records from 
Dr. J.B.P., from September 1988 to February 1990.  The 
records show that in September 1988, Dr. P. noted that 
according to the appellant, he was in an automobile accident 
in May 1988 and subsequently had the onset of pain in his 
neck, and across his shoulders.  The appellant stated that he 
initially sought treatment from a chiropractor, and then 
later was prescribed anti-inflammatory medication by a 
private physician.  Following the physical examination, the 
diagnosis was mild cervical strain, resolving, with probably 
some component of functional overlay and anxiety.  The 
remaining records show subsequent intermittent treatment for 
complaints of neck pain.  The records also include a July 
1989 private medical statement from Dr. P.  In the statement, 
Dr. P. indicated that a recent MRI of the appellant's 
cervical spine demonstrated degenerative disc disease at the 
C5-6 level, without evidence of herniated disc, cord 
compression, or significant foraminal encroachment.  

In the appellant's August 2003 personal hearing, the 
appellant testified that prior to his entrance into the 
military, he was involved in an automobile accident and 
primarily injured his head, back, and neck.  The appellant 
stated that following his induction into service, his pre-
existing back and neck injuries were aggravate by the rigors 
of boot camp, and he developed pain in his neck.  He 
indicated that he also fell on one occasion during boot camp.  
In addition, the appellant reported that in May 1965, while 
he was serving aboard LST 1157, he accidentally fell down a 
hole and hit different objects as he was "going down."  The 
appellant stated that when he landed, he injured his neck, 
among other injuries.  According to the appellant, he 
subsequently developed chronic pain in his neck, which 
continued after his discharge.  The appellant maintained that 
his current neck disability was related to his in-service 
injuries.     

At the time of the appellant's August 2003 personal hearing, 
the appellant submitted duplicative copies of his service 
medical records and VAMC outpatient treatment records, from 
June to August 1974, and from August 1976 to January 1980, a 
duplicative copy of the June 1989 private MRI report, and a 
duplicative copy of the February 1996 private medical 
statement.  In addition, the appellant also submitted a copy 
of a newspaper article, dated in July 1963, which shows that 
at that time, it was reported that the appellant was involved 
in an automobile accident and was subsequently treated at a 
local hospital for minor injuries.  Moreover, the appellant 
further submitted a copy of a lay statement from his brother, 
dated in February 2003.  In the statement, the appellant's 
brother indicated that in July 1963, he and the appellant 
were injured in an automobile accident.  The appellant's 
brother stated that at the time of the accident, the 
appellant injured his back, neck, and head, and was treated 
at a local hospital.  According to the appellant's brother, 
upon the appellant's release from the hospital, he was unable 
to walk without crutches for approximately four weeks.  He 
reported that when the appellant returned to work, x-rays 
were taken of his back and neck which showed fractures.  
However, the appellant's brother noted that in March 1964, 
subsequent x-rays showed that the appellant's fractures had 
"vanished."  He stated that the appellant was then called 
in by the United States Army for a physical examination for 
the draft, but that he was rejected due to his back and neck 
injuries.  According to the appellant's brother, although the 
appellant was still experiencing neck pain, he was 
subsequently enlisted by the United States Marine Corp in 
June 1964.  The appellant's brother reported that while the 
appellant was in boot camp, he was still complaining of pain 
in his back, neck, and arms.     

In August 2003, the appellant also submitted a VAMC MRI 
report, dated in May 1997, and VAMC outpatient treatment 
records from November 1998 to May 2003.  The May 1997 VAMC 
MRI report shows that at that time, the appellant had a MRI 
taken of his cervical spine.  The MRI was interpreted as 
showing the following: (1) no evidence of disc herniation or 
protrusion, (2) minimal and early disco-osteophytic bars at 
the 5-6 and 6-7 levels which were circumferential and not 
focal, and there did not appear to be any significant 
impingement upon the spinal cord at either of those levels, 
and (3) there were mild neural foraminal encroachment at the 
exit canal at the 7th nerve on the right, secondary to 
degenerative changes in the facet, and the unco-vertebral 
joints at that level.  In addition, the VAMC outpatient 
treatment records reflect that in April 1999, the appellant 
was treated for numerous complaints, including chronic neck 
pain.  It was noted that the appellant was advised to do neck 
exercises.   

In the instant case, the appellant contends that his current 
neck disability, diagnosed as chronic cervical subluxation 
complex at C2 and C7, is related to his period of active 
military service, specifically to his claimed in-service fall 
aboard LST 1157.  In the alternative, the appellant maintains 
that he injured his neck prior to his entrance into the 
military in an automobile accident, and that the rigors of 
boot camp and his in-service accident aggravated his pre-
existing neck disability.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, 2 Vet. App. at 
492.  The evidence does not show that the appellant possesses 
medical expertise, nor is it contended otherwise.  Therefore, 
as a layman, the appellant is not qualified to offer a 
medical opinion regarding the etiology of his condition, and 
his assertions cannot serve as a basis to reopen the claim 
for service connection for chronic cervical subluxation 
complex at C2 and C7.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Moreover, his contention that his neck 
disability was related to his period of active military 
service, specifically to his claimed in-service fall when he 
injured his neck, is cumulative of his previous contention at 
the time of his prior claim, and therefore, is not new and 
material.      

In regard to the February 2003 lay statement from the 
appellant's brother, to the extent such statement is offered 
to establish that the appellant had a neck disability prior 
to his entrance into the military, and that his pre-existing 
neck disability underwent a chronic worsening during his 
period of active service, as a layman without medical 
expertise, the appellant's brother is not qualified to offer 
evidence that requires medical knowledge such as a diagnosis 
or opinion as to the cause of a disability.  Espiritu, 2 Vet. 
App. at 492; Grottveit, 5 Vet. App. at 92-93.  Therefore, 
since the appellant's brother is not qualified to offer a 
medical opinion regarding the etiology of the appellant's 
condition, his assertions cannot serve as a basis to reopen 
the claim for service connection for a neck disability, 
diagnosed as chronic cervical subluxation complex at C2 and 
C7.  See Moray, 5 Vet. App. at 211, 214.  

The Board observes that in regard to the evidence submitted 
subsequent to the June 1997 decision, the duplicative copies 
of the appellant's service medical records and VAMC 
outpatient treatment records, from June to August 1974, and 
from August 1976 to January 1980, the duplicative copy of the 
June 1989 private MRI report, and the duplicative copy of the 
February 1996 private medical statement, are not "new" in 
that they were of record at the time of the RO's denial in 
June 1997.  

In addition, while the copy of a newspaper article, dated in 
July 1963, private medical records from Dr. J.B.P., from 
September 1988 to February 1990, VAMC MRI report, dated in 
May 1997, and VAMC outpatient treatment records, from 
November 1998 to May 2003, are "new" in that they were not 
of record at the time of the RO's denial in June 1997; 
nevertheless, the aforementioned evidence is not so 
significant that it must be considered.  The evidence does 
not address the specific matter under consideration, which is 
whether the appellant's neck disability, diagnosed as chronic 
cervical subluxation complex at C2 and C7, was incurred in, 
or aggravated by, his period of active military service.  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board observes that while the private 
medical records from Dr. J.B.P., from September 1988 to 
February 1990, show that the appellant received intermittent 
treatment for a mild cervical strain following a motor 
vehicle accident in May 1988, and the May 1997 VAMC MRI 
report and the VAMC outpatient treatment records, from 
November 1998 to May 2003, reflect continued evidence of a 
current neck disability, with treatment for chronic neck 
pain, the evidence does not tend to prove the appellant's 
claim in a manner different from what was previously shown, 
at least as to the relevant question of nexus to military 
service.  The aforementioned evidence does not address the 
specific matter under consideration, which is whether the 
appellant's current neck disability, diagnosed as chronic 
cervical subluxation complex at C2 and C7, was incurred in, 
or aggravated by, service.  Id.  The evidence also does not 
demonstrate that arthritis of the neck became manifested to a 
compensable degree during the first year following discharge 
from service to establish service connection on a presumptive 
basis.  

The Board also notes that to the extent that the copy of the 
July 1963 newspaper article was submitted in order to show 
that the appellant had injured his neck prior to his entrance 
into the military, the Board notes that the article is not so 
significant that it must be considered.  It does not address 
the specific matter under consideration, which is whether the 
appellant's neck disability, diagnosed as chronic cervical 
subluxation complex at C2 and C7, was incurred in, or 
aggravated by, his period of active military service.  In 
this regard, while the article shows that prior to the 
appellant's entrance into the military, he was involved in an 
automobile accident and was subsequently treated at a local 
hospital for minor injuries, nevertheless, the article does 
not specifically show that the accident resulted in a chronic 
neck injury.  Thus, it is not so significant because it does 
not address the question of whether the appellant had a 
chronic neck disability prior to his entrance into the 
military which was then aggravated by his period of active 
service.      

In short, the evidence received after the prior final denial 
does not tend to prove the appellant's claim in a manner 
different from what was known in June 1997.  Therefore, in 
light of the above, the Board finds that the additional 
evidence received is not so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.  38 C.F.R. § 3.156 (2001).  As new and material 
evidence has not been presented, the claim to reopen is 
denied.    

In deciding this case, the Board has considered the 
applicability of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA, among 
other things, modified VA's duties to notify and to assist 
claimants.  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as evidenced by the August 2001 
letter from the RO to the appellant informing him of the 
VCAA, and the statement of the case, issued in August 2002.  
Collectively, the above documents informed the appellant of 
the criteria pertaining to his attempt to reopen his claim 
for service connection for chronic cervical subluxation 
complex at C2 and C7, and the need to submit new and material 
evidence to support his claim.  38 U.S.C.A. § 5103(a).  The 
Board also notes that the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a videoconference before the Board.  
In this regard, the Board observes that the RO has received a 
copy of a newspaper article, dated in July 1963, private 
medical records from Dr. J.B.P., from September 1988 to 
February 1990, a VAMC MRI report, dated in May 1997, VAMC 
outpatient treatment records, from November 1998 to May 2003, 
and a lay statement from the appellant's brother, dated in 
February 2003.  Thus, the Board finds that the discussions in 
the rating decision, the statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to reopen the claim.  See 38 U.S.C.A. § 5103.  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Finally, with respect to applicability of the VCAA, the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The VCAA recognizes this 
and because the Board may not address the underlying claim 
until new and material evidence has been received, further 
action is not necessary.  38 U.S.C.A. § 5103A(f).


ORDER

Entitlement to service connection for a bilateral wrist 
disability, to include bilateral carpal tunnel syndrome of 
the wrist, is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  

New and material evidence having not been submitted, the 
claim to reopen the issue of service connection for chronic 
cervical subluxation complex at C2 and C7 is denied.   


REMAND

In the appellant's August 2003 personal hearing, the 
appellant testified that while he was in boot camp, he 
developed pain in his shoulders.  He indicated that he also 
fell on one occasion during boot camp.  In addition, the 
appellant stated that in May 1965, he was serving aboard LST 
1157, and at that time, the ship was en route from Okinawa to 
Chu Lai, Vietnam.  He stated that while he was on the "tank 
deck," he accidentally fell down a hold and hit different 
objects as he was "going down."  According to the 
appellant, when he landed, he injured his shoulders and blood 
was "squirting out" of his right ring finger.  The 
appellant noted that the bone was also sticking out of his 
finger.  He reported that he was taken to the ship infirmary 
where he was "patched up."  The appellant stated that the 
ship then landed at Chu Lai and he was sent to a medical 
facility where skin was taken from his arm and he underwent a 
skin graft in order to repair his finger.  According to the 
appellant, he slowly recovered from the skin graft, and a 
scar formed at the site of the surgery.  The appellant also 
testified that after his fall, he developed chronic pain in 
his shoulders.  He maintained that his current right shoulder 
disability was related to his in-service injuries.   

In regard to the appellant's claim for entitlement to service 
connection for a right shoulder disability, the Board notes 
that according to the appellant's service medical records, in 
May 1968, the appellant was treated for pain in his right 
shoulder "from [a] fall."  At that time, it was noted that 
there was no crepitus or any signs of a fractures.  It was 
also noted that the appellant was given medication for muscle 
ache and slight bursitis.        

In August 2003, the RO received copies of VAMC outpatient 
treatment records, from January 1974 to May 2003.  The 
records show that in October 1999, the appellant was treated 
for complaints of chronic right shoulder pain, and new 
problems with the left shoulder after a recent traumatic 
fall.  The assessment was bilateral shoulder pain, and it was 
noted that a rotator cuff injury could not be ruled out.  
According to the records, in November 1999, the appellant had 
x-rays and a MRI taken of his right shoulder.  The x-rays 
were interpreted as showing the following: (1) degenerative 
changes of the right AC joint, otherwise unremarkable right 
shoulder radiographs, and (2) evidence of prior granulomatous 
disease.  The MRI was interpreted as showing evidence of 
minimal subacromial impingement, tendonitis and/or partial 
tear of the tendon of the rotator cuff, and evidence of 
degenerative cystic changes in the proximal humerus, 
secondary to old trauma "as described."  Therefore, in 
light of the evidence of record showing that the appellant 
currently has a right shoulder disability, with degenerative 
changes, secondary to old trauma, and given that the 
appellant's service medical records show treatment for right 
shoulder pain and bursitis after a fall, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of any current right shoulder disability.   

In regard to the appellant's claim for entitlement to service 
connection for the residuals of a skin graft to the fingers 
of the right hand, the Board notes that the appellant's 
service medical records are negative for any complaints or 
findings of an injury to the appellant's fingers of the right 
hand and/or a skin graft to the fingers of the right hand.  
However, the appellant's personnel records confirm that on 
May 15, 1965, the appellant was serving aboard LST 1157, and 
that on that date, the ship departed from White Beach, 
Okinawa, and arrived and disembarked at Chu Lai, Vietnam on 
May 21, 1965.  In this regard, the Board notes that while it 
appears that the RO has attempted to locate records pertinent 
to the appellant's claim that he had undergone a skin graft 
at a field hospital in Chu Lai, with the National Personnel 
Records Center (NPRC), there is no definitive written 
documentation from the NPRC as to whether it retains any 
relevant records.  In June 2001, the RO requested that the 
NPRC provide inpatient clinical records for a skin graft 
which was performed at a field hospital at Chu Lai, from May 
1, 1965, to May 31, 1965.  In May 2002, the NPRC responded 
that the requested records for Chu Lai for 1965 had not been 
retired to NPRC.  However, the Board notes that it is unclear 
from the NPRC's response as to whether the requested records 
would be forthcoming to the NPRC, or whether the NPRC had 
information as to where the requested records were currently 
located.  Thus, as additional action by the RO may be helpful 
in either obtaining such putative records, or documented 
information that the May 1965 inpatient clinical records from 
Chu Lai cannot be obtained, the Board finds that further 
development in this regard is warranted.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); se generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).      

Moreover, the Board also notes that VAMC outpatient treatment 
records, from June to August 1974, show that in June 1974, 
the appellant was treated for complaints of pain in his right 
hand, specifically the ring finger of the right hand, and 
arm.  At that time, it was noted that according to the 
appellant, he had a skin graft on the distal phalanx of his 
right fourth finger while he was in Vietnam.  Upon physical 
examination, it was noted that the site of the graft on the 
finger was discolored and "brownish" in color, with a dry 
and cracked surface which, according to the examiner, 
supposedly could be secondary to trauma.  Thus, in light of 
the above, although the evidence of record is negative for 
any current residuals of a skin graft the fingers of the 
right hand, given the appellant's testimony that he currently 
has a scar at the site of the skin graft, and upon a review 
of the VAMC outpatient treatment records which show that in 
June 1974, the appellant's fourth finger of the right hand 
was discolored, with a dry and cracked surface, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any current residuals of a skin graft 
of the fingers of the right hand.     

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
right shoulder disability and/or 
residuals of a skin graft to the fingers 
of the right hand, at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should also contact the NPRC 
in St. Louis, Missouri, or any other 
appropriate agency, and request inpatient 
clinical records for the appellant's 
claimed skin graft, which was performed 
at a field hospital at Chu Lai, Vietnam, 
from May 1, 1965 to May 31, 1965.  Any 
records or information obtained must be 
made part of the claims folder.  If 
records are unavailable from any sources, 
a written negative reply should be 
obtained and associated with the claims 
file.  If the NPRC is unable to provide 
the specific information requested, they 
should be asked to direct the RO to the 
appropriate sources.    

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A)  A comprehensive VA orthopedic 
examination conducted by a physician to 
determine the nature and etiology of any 
right shoulder disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's service medical 
records, which show that in May 1968, the 
appellant was treated for pain in his 
right shoulder "from [a] fall."  It was 
also noted that the appellant was given 
medication for muscle ache and slight 
bursitis.  The examiner is further 
requested to review the private medical 
records from Dr. J.B.P., from September 
1988 to February 1990, which show 
intermittent treatment for shoulder pain 
following a May 1988 motor vehicle 
accident.  The examiner is also requested 
to review the private medical statement, 
dated in February 1996, and the VAMC 
outpatient treatment records, from 
October 1999 to May 2003, including the 
November 1999 x-ray and MRI reports.      

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed right shoulder disability is 
related to the appellant's period of 
active military service, to include his 
in-service treatment for right shoulder 
pain and bursitis following a fall.  If 
no disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examination 
report should so state.  The report 
prepared should be typed.

(B)  A comprehensive VA examination to 
determine the nature and etiology of any 
residuals of a skin graft to the fingers 
of the right hand.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the VAMC outpatient treatment 
records, from June to August 1974, which 
show that in June 1974, the appellant was 
treated for complaints of pain in his 
right hand, specifically the ring finger 
of the right hand.  At that time, the 
appellant stated that he had undergone a 
skin graft to his fourth right ring 
finger during service.  Upon physical 
examination, it was noted that the site 
of the graft on the finger was discolored 
and "brownish" in color, with a dry and 
cracked surface which, according to the 
examiner, supposedly could be secondary 
to trauma.  

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
the appellant currently experiences any 
residuals of a skin graft to the fingers 
of the right hand.  Specifically, the 
examiner should provide an opinion as to 
whether any of the appellant's current 
symptoms, to include any right finger 
scar(s), if found, are consistent with a 
skin graft described by the appellant 
(the appellant contends that in May 1965, 
while serving aboard LST 1157, he fell 
down a hole and injured his right ring 
finger and subsequently underwent a skin 
graft in order to repair his finger).  If 
no symptoms found are consistent with 
residuals of a skin graft to the fingers 
of the right hand in May 1965, or no link 
to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  If the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so 
state.  The report prepared should be 
typed.   

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

6.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



